Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed on December 27, 2021 have been received.
Claims 9 and 10 are canceled.
Claims 1-8 and 11 -19 are pending in this application, claims 11 and 14-19 are withdrawn from further consideration, and claims 1-8, 12 and 13 were examined on the merits.
	
	Answer to Arguments:
	Withdrawn Rejection(s):
Applicant’s arguments with respect to the rejection of claim 12 on the basis that it contains an improper Markush grouping are considered and are persuasive therefore the rejection is withdrwan.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrwan due to the amendments to the claim 8 filed on 12/27/2022.
The rejection of claims 1-3, 7 and 9 under 35 U.S.C. 102 (a)(1) as being anticipated by Hartono et al. is withdrwan due to the amendments to the claims filed on 12/27/2022.
The rejection of claims 1-7 and 9 under 35 U.S.C. 103 as being unpatentable over Hartono et al. as applied to claims  1-3, 7 and 9 above, and further in view of Coster et al., the rejection of claims 1-7, 9, 12 and 13 under 35 U.S.C. 103 as being unpatentable over Hartono et al. in view of Coster et al. as applied to claims 1-7 and 9 above, and further in view of Coster et al., and the rejection of claims 1-9 and 12 and 13 under 35 U.S.C. 103 as being unpatentable over Hartono et al. in view of Coster et al., and further in view of Khanbareh et al., are withdrwan due to the amendments to the claims filed on 12/27/2022
Applicant further arguments with respect to the above-mentioned rejections are moot because the rejections are withdrwan due to the amendments to the claims filed on 12/27/2022, and further in view of the new grounds of rejection issued. Applicant's amendments to the claims, specifically amending 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 12 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hiratai et al. (J Vet Med Sci., 2014 Feb; Vol. 76, No. 2, p. 205–210).

Regarding claims 1-5, 7, 12 and 13, Hiratai et al. disclose a method of poling a piezoelectric material which comprises a naturally derived polymer, the polymer is collagen, the method comprising exposing said material to a constant electric field, wherein the method is carried out at a temperature of about 80° C or less, said method is carried out in the absence of a liquid medium, a temperature of about 50 °C, a temperature of about 25 °C to about 80° C, the method comprising exposing the material to a constant electric field of about 0.5x106 to about 107 V/m, about 1kV to about 50 kV, and the material is sandwiched between two electrodes during exposure to the constant electric field (polarizing dried bone samples containing collagen, the samples were pinched by platinum electrodes covered by alumina and clamped under plarization conditions, i.e., temperature at 37 °C and applying a stabilized DC electric field of 5 kV/cm which is equivalnet to 0.5 X 106 V/m, since 0.1 kV/cm = 10,000 V/m) (see for example, p. 206 left-hand column 5th - 6th paragraphs, p. 208 Fig. 5. and its legend, and p. 209, Fig. 6. and related descriptions showing % collagen in samples, p. 207 right-hand column “Discussion”, p. 209 and right-hand column 1st pargarph, also see Abstract).). 
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiratai et al. (J Vet Med Sci., 2014 Feb; Vol. 76, No. 2, p. 205–210) as applied to claims 1-5, 7, 12 and 13 above, and further in view of previlously cited Hiratai et al. and of previously cited Khanbareh et al. 

Regarding claims 1-5, 7, 12 and 13, Hiratai et al. teach a method of poling a piezoelectric material which comprises a naturally derived polymer, the polymer is collagen, the method comprising exposing said material to a constant electric field, wherein the method is carried out at a temperature of about 80° C or less, said method is carried out in the absence of a liquid medium, a temperature of about 50 °C, a temperature of about 25 °C to about 80° C, the method comprising exposing the material to a constant electric field of about 0.5x106 to about 107 V/m, about 1kV to about 50 kV, and the material is sandwiched between two electrodes during exposure to the constant electric field (polarizing dried bone samples containing collagen, the samples were pinched by platinum electrodes covered by alumina and clamped under plarization conditions, i.e., temperature at 37 °C and applying a stabilized DC electric field of 5 kV/cm which is equivalnet to 0.5 X 106 V/m, since 0.1 kV/cm = 10,000 V/m) (see for example, p. 206 left-hand column 5th - 6th paragraphs, p. 208 Fig. 5. and its legend, and p. 209, Fig. 6. and related descriptions showing % collagen in samples, and p. 207 right-hand column “Discussion”). Hiratai et al. teach the piezoelectric material containing purely collagen could not tolerate hight tempreatures (see p. 209 and right-hand column 1st pargarph, also see Abstract).

Hiratai et al. do not teach an electric field of about 4.4 x106 V/m (claim 6), and polytetrafluoroethylne (TEFLON[Symbol font/0xD2]) and steel plates (claim 8).

st and 2nd paragraphs). 
Therefore, in view of the above teachings a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the method taught by Hiratai et al. by using polytetrafluoroethylne (TEFLON[Symbol font/0xD2]) and steel plates taught by the prior art for applying the electric field during poling a piezoelectric material (teachings of Khanbareh et al.) with a reasonable expectation of success in exposing a piezoelectric material comprising naturally derived polymer, i.e., collagen, to a constant electric field, wherein the method is carried out at a temperature of about 80° C or less and the material is sandwiched between polytetrafluoroethylne and steel plates during exposure to the constant electric field. Because Hiratai et al. teach a method of poling a piezoelectric material comprising the naturally derived polymer collagen, the method comprising exposing said material to a constant electric field, wherein the method is carried out at a temperature of about 80° C or less, and because Khanbareh et al. teach using polytetrafluoroethylne (TEFLON[Symbol font/0xD2]) and steel plates during a process of poling piezoelectric material to apply pressure and produce a flat sample.
Moreover, the V/m of the constant electric field being applied in the method taught by Hiratai et al. would have been optimizable by a person of ordinary skill in the art before the effective filing date of the invention by routine optimization, for example, depending on the amount of stored charge to be achived, and because Hiratai et al. teach a method of poling a piezoelectric material which comprises the naturally derived polymer collagen comprising exposing said material to a constant electric field of about 0.5x106 to about 107 V/m (Also see MPEP 2144.05 II.).


Conclusions:
No claim(s) is allowed at this point.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/KADE ARIANI/Primary Examiner, Art Unit 1651